t c memo united_states tax_court robert b and daisy a miley petitioners v commissioner of internal revenue respondent docket no filed date robert b and daisy a miley pro_se c teddy li for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after concessions the sole issue for decision is whether petitioners may exclude from income disability payments that petitioner robert b miley petitioner received under a disability policy in we hold that they may not - - section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners are married and resided in glen burnie maryland when they filed their petition petitioner worked for hearth home doors llc hearth home in date he earned about dollar_figure a week at that time on his 16th day of work in petitioner was injured in an automobile accident his injuries caused him to miss several months of work he never returned to work for hearth home b petitioner’s disability payments hearth home was the plan holder for a disability insurance_policy issued by guardian life_insurance co of america guardian that covered petitioner guardian paid disability payments to petitioner totaling dollar_figure from january to date less amounts guardian withheld for social_security and medicare taxes c petitioners’ return in date hearth home issued to petitioner a form w- wage and tax statement which stated that he received dollar_figure in wages in petitioners did not report any income from - - hearth home or guardian on their tax_return or attach the form_w-2 from hearth home to their return opinion petitioners contend that guardian’s payments to petitioner of dollar_figure were nontaxable disability benefits ’ gross_income includes all income from whatever source derived sec_61 exclusions from income are a matter of legislative grace and are construed narrowly 515_us_323 taxpayers bear the burden of proving that they are entitled to exclude the amounts claimed rule a ' respondent determined that petitioner received unreported income of dollar_figure the amount that hearth home reported on the form_w-2 that it issued to petitioner for of that amount dollar_figure was disability_income and dollar_figure was compensation that petitioner received from hearth home for the days he worked in date petitioners do not contend that the compensation_for the days is excludable from income petitioners do not contend that the burden_of_proof is on respondent under sec_7491 nor have petitioners established that they complied with the requirements of sec_7491 a and b to substantiate items maintain required records and fully cooperate with respondent's reasonable requests q4e- disability benefits are excludable from gross_income under sec_104 or sec_105 if certain requirements are met however as discussed next we conclude that those requirements are not met sec_104 compensation_for injuries or sickness a in general -- gross_income does not include--- amounts received through accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer sec_105 provides in part sec_105 amounts received under accident and health_plans c payments unrelated to absence from work -- gross_income does not include amounts referred to in subsection a to the extent such amounts-- constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer his spouse or a dependent as defined in sec_152 and are computed with reference to the nature of the injury without regard to the period the employee is absent from work --- - a whether petitioner’s disability payments are excludable as amounts received through accident_or_health_insurance gross_income does not include amounts received through accident_or_health_insurance for personal injuries or sickness to the extent those amounts are attributable to contributions by the employer which were includable in the gross_income of the employee or paid_by the employee sec_104 petitioner’s disability payments were received through accident_or_health_insurance for personal injuries or sickness for purposes of sec_104 and c see 34_tc_407 andrews v commissioner tcmemo_1992_668 thus petitioner may exclude the disability payments under sec_104 if the payments were attributable to premiums_paid by his employer that were included in petitioner’s gross_income sec_104 similarly petitioner may exclude disability payments if he paid the premiums for the disability policy id if he did not pay the premiums and his employer’s contributions were not included in his income the disability payments are includable in income under sec_105 unless an exception applies sec_105 provides in part sec_105 amounts received under accident and health_plans a amounts attributable to employer contributions --except as otherwise provided in this continued petitioner testified that he paid premiums of dollar_figure per pay_period for his disability policy his testimony does not establish that the disability payments he received in were attributable solely to contributions he made to the disability policy or that the disability payments were not attributable whole or part to contributions by hearth home for the policy there is no evidence that the hearth home contributions were included in petitioner’s income b whether petitioner’s disability payments are excludable payments for permanent loss or disfigurement gross_income does not include disability benefits to the extent that they constitute payment for the permanent loss or in as loss of use of a member or function of the body or the permanent disfigurement of the taxpayer sec_105 and are computed with reference to the nature of the injury without regard to the period the taxpayer is absent from work sec_105 petitioners do not contend that the disability payments are continued section amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer there is no evidence of what portion of the premiums petitioner’s dollar_figure contribution per pay_period represents - excludable under sec_105 we conclude that the disability payments petitioner received in are not excludable from petitioners’ income under sec_105 cc conclusion petitioner’s disability payments are includable in income under sec_105 and are not excludable from income under sec_104 or sec_105 thus petitioners underreported their income by dollar_figure decision will be entered for respondent
